DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  in the 8th line of paragraph [0008] of the preliminary amendment to the specification dated May 4, 2021, replace “a” with “an” before “impinging”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, this method claim is generally written in a narrative format, rendering the claim indefinite.  In this instance, it is suggested to write this claim to set forth distinct, active process steps (i.e. with one or more active verbs at the beginning of each process step) to obtain further clarity.
type” – in the 1st line of independent claim 1, and in the 2nd line of claim 4) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regard to claims 4 and 5, it is unclear what is meant by the limitation “the surface of the slab is recuperated”, rendering the claims indefinite.  What is the meaning of being “recuperated” in this limitation?  Correction and clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubakihara et al. (US 4,424,855).
Regarding claims 1-3, Tsubakihara et al. disclose a continuous casting method for casting steel with a vertical bent continuous casting device that includes a vertical section configured to pull out a slab from a casting mold downward in a vertical direction, a bent section in which the slab pulled out from the vertical section is bent, and a first cooling zone includes rolls and cooling spray nozzles in the vertical section (abstract; column 3, line 15 through column 4, line 15; column 5, lines 10-68; column 6, line 28 through column 8, line 41; and Figures 1, 2, 5-7, and 9-12), in which the method comprises the steps of providing a first cooling zone (C1) that includes spraying of an air-water coolant mist onto a surface of the slab (casting (4)) at a defined air-water mixture ratio through cooling spray nozzles (6), wherein the first cooling zone (C1) is set and/or adjusted to obtain a value of cooling intensity produced by a cooling water density and based on the defined air-water ratio over a period of time during which the slab (4) passes through the first cooling zone (C1), and obtaining a recuperating or solidifying time of the surface of the slab (4) after passing through the first cooling zone (C1) until reaching the bent section (column 8, lines 17-41).
2 or more to obtain a cooling intensity set to 350 or more, and a recuperating time of 0.5 or more.
However, since Tsubakihara et al. disclose the control of the air to water ratio, the spray intensity of cooling water (cooling intensity), and solidification of the molten metal into a slab, which is obtainable by a casting speed to find the recuperating time, it would have been obvious to one of ordinary skill in the art to select these values/ranges of claimed parameters for a continuous casting process, since this would depend on different types of metal (including steel) being cast, for the purpose of obtaining a cast slab that is sufficiently cooled in an efficient casting process (abstract; and column 8, lines 17-41).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 4, Tsubakihara et al. disclose a second cooling zone (C2) between the first cooling zone (C1) and the bent section (see Figure 1), but fail to teach a cooling water density of between zero and 50 L/min/m2.
However, since Tsubakihara et al. disclose the control of the air to water ratio, the spray intensity of cooling water (cooling intensity), and solidification of the molten metal into a slab, which is obtainable by a casting speed to find the recuperating time, it would have been obvious to one of ordinary skill in the art to select these values/ranges In re Boesch, 205 USPQ 215 (1980).
Regarding claim 5, and as shown in Figure 1, the surface of the slab (4) is recuperated (insofar as definite in view of the 35 USC 112(b) rejection, but interpreted in terms of solidifying based on a casting speed over a period of time, as well as the temperature of the surface of the slab (4) during/after cooling in the cooling zone (C1)) after passing through the first cooling zone (C1), and then reaches the bent section.
Regarding claim 6, the rolls (50) are split rolls (see Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  EP 2 937 162 A1 is also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 17, 2022